3. North-Kivu (Democratic Republic of Congo)
The next item is the debate on six motions for a resolution concerning North Kivu (Democratic Republic of the Congo).
author. - (NL) Mr President, this Parliament is rightly paying great attention to what is going on in the former Belgian colony of the Democratic Republic of Congo and in particular to the continued fighting, forcible displacement, rape and mass assassination in the east of that vast country. These horrors have been part of the conflict in the neighbouring countries of Rwanda, Burundi and Uganda. Internationally recognised state borders have little meaning for groups of people who must seek new territories as a result of being expelled or the continuing lack of means of existence. Everything is in motion in this region, and the thing is that the slightest movement one way or the other potentially stirs up either violence or horror. Warlords who acquire respect, power and wealth by their innate love of conflict increase the already existing problems and make them even more difficult to solve.
Very recently, on 17 January, we discussed the situation in the Democratic Republic of Congo here in this House and adopted a resolution that stated our wish to see all horrors cease. I fear that we could adopt many more resolutions on this matter without any solutions coming of it. The expectation that last year's elections in the Democratic Republic of Congo could solve the problems has ended in disappointment. The incumbent president, Kabila, has won, but he represents different points of view from the movement from which he originated, and the outcomes of both the presidential and parliamentary elections were controversial for the opposition.
The question is, how is such a large country with poor lines of communication and a wide range of peoples to function in a way that is supported by its whole population and all its divergent political forces. It does not seem that this is likely to succeed in an area like the Democratic Republic of Congo, where life-threatening diseases reign, the environment and the land are over-exploited, and people remain completely without rights. The question is whether the armistice of 23 January for North and South Kivu, which takes for granted the disarmament of the warring factions and the return of refugees to their places of residence, is feasible, and whether the United Nations can contribute on the ground to this end. It will not succeed by electing parties in the midst of conflict but possibly by persuading parties, the warring party for example, to abandon sexual violence and allow doctors in.
author. - (FR) Mr President, I do not intend to discuss the situation in the Democratic Republic of Congo in its entirety, but rather the north-east of the country, and the Kivu region, where a vile war has been raging for years, and even more intensely in recent months.
You might say that all wars are vile, but I feel this one is much more so. This war has produced, and continues to produce, hundreds of thousands of victims, deaths and displaced persons, but hundreds and thousands of women, little girls and grandmothers have also suffered what is now called sexual violence. It is more than that, however; it is the use of rape as a genuine weapon of war, and this goes on amid a certain amount of indifference in public opinion and the international community, and more specifically European public opinion.
This vile war has been raging for two years between rival factions: the rebel troops led by Laurent Nkunda, a dissident Congolese general, the former perpetrators of genocide in Rwanda who were imported after the end of the campaign in 1994, but also, unfortunately, certain elements of the recently dismantled Congolese army. That is enough. Fortunately a peace conference was held there recently, attended by all the factions involved, and it led to a cease-fire. Unfortunately, Mr President, the cease-fire is extremely fragile and tension is again mounting.
We therefore propose two essential priorities: the first concern is protection for civilians, to provide means for the MONUC mission on the ground to defend them. In accordance with Chapter VII of the UN Charter it can use weapons to carry out the mission, for these massacres simply must stop. The second priority is to support the peace efforts discussed there, because the solution to the problem in the Great Lakes region would be a political solution involving all parties, including Rwanda, which must honour its commitments to repatriate its nationals operating in Kivu.
author, (PL) Mr President, since the end of the Second World War, no other conflict has been as cruel and barbaric as that in the Congo. Armed conflict in North Kivu province has continued with variable intensity for the last 10 years. It has resulted in more than five million victims. Some 1 500 people are dying every day as a result of the fighting.
Mass killings, the rape of young girls and mothers, and forced conscription of civilians and children into the armed forces are the order of the day. Many other serious violations of human rights have also taken place in recent months in the east of the Democratic Republic of Congo. They have been committed by the rebel groups loyal to Laurent Nkunda, by the fighters of the democratic forces attempting to liberate Rwanda, and by the Congolese army itself. The eastern part of Congo is in need of immediate medical aid and food supplies, as recent events have forced most humanitarian organisations to suspend their activities.
I therefore call on the Council and the European Commission to make crisis funding available in view of the unusually grave humanitarian situation in this region.
author. - (DE) Mr President, anyone who has ever seen the Great Lakes region of East Africa from the air might think that it was paradise. In reality, it is often more like hell on earth. It is a region of fantastic natural beauty and a wealth of natural resources, on the one hand, and appalling suffering, on the other: natural disasters, war, expulsion, famine, disease, massacres, mass rape and ethnic conflicts - worse than almost anywhere else. There are 800 000 internally displaced persons in North Kivu alone.
It is important to recognise that this problem of expulsion exists on both sides of the border. In Africa, there is a phenomenon which does not exist in this form anywhere else, namely that people are not just displaced from one specific side of the border to the other. Instead, each country expels people from its side of the border into the other country, so there are refugees and displaced persons on both sides. As a result, the countries are completely unstable. That is why we need to provide humanitarian aid, and we need a massive presence here in order to help the people.
In essence, however, that is merely tinkering with the symptoms. Unless we can establish reasonably viable state and rule-of-law structures, the disaster will never end, no matter how much assistance we provide. That is why it is extremely important for us to play a major role, also politically. The cease-fire of 23 January is extremely fragile and only really exists on paper. That is why we need to force all the parties, as a matter of urgency, to get round the table and talk to each other, but it also means that we have to play our part.
Regrettably, Europeans often profit from these disasters. That is why the call for us to take certificates of origin more seriously, e.g. for natural resources, is justified, for often it is the Europeans who brutally exploit the people's suffering for their own economic interests. We have a responsibility here too, and we should not be content with making pretty speeches and applying sticking plaster solutions.
author. - (ES) Mr President, we have a new episode today in this tragic serial set in the Democratic Republic of Congo.
In this case the scene is North Kivu, but the plot and the victims are the same, as covered by an emergency resolution in the January part-session.
Almost five and a half million people have died in the war since 1998, and forty-five thousand more die every month, directly or indirectly due to the war. The upshot of this is that one thousand five hundred people die every day: in other words, since we started this part-session on Monday, six thousand people have died already in the Democratic Republic of Congo.
The last few months, moreover, particularly in the east of the country, have seen an increase in massacres, rape of little girls and women, and forced recruitment of girls and boys. Both Laurent Nkunda's rebel troops and the soldiers fighting in the Democratic Forces for the Liberation of Rwanda are responsible for all this.
We also ought to remember that the MONUC mandate is based on Chapter VII of the United Nations Charter, giving it the authority to use all necessary means to dissuade any attempt to use force that jeopardises the life or integrity of civilians or constitutes a threat to the political process.
To date, however, the MONUC presence has proved totally insufficient to bring an end to these barbaric acts. We must therefore again appeal to the Security Council to react and provide all available means to curtail these massacres.
Moreover, although we must welcome the Goma Conference paving the way towards political negotiation, its agreements, especially agreements concerning demobilisation, remain ambiguous, and their application is unclear.
Lastly, this is another chance, as Mr Posselt has already said, to again call for control mechanisms to be activated and implemented such as the Kimberley Process for diamonds producing certificates of origin for natural resources imported by the EU.
on behalf of the PPE-DE Group. - (PL) Mr President, Joseph Conrad referred to Congo as the heart of darkness. From the beginning of its existence, that is to say from 1960 onwards, Congo has been the scene of horrific pogroms, killings and civil wars. As a result, Congo has never been able to stand on its own two feet despite being endowed with abundant natural resources. The conflict in the area is the most cruel and barbarous to have occurred since the end of the Second World War. Sadly, it is still ongoing, claiming the lives of almost 50 000 human beings every month. Half of the victims are children under the age of five. The passage of the armies is accompanied by all kinds of crimes against the civilian population: rapes, looting and murder. That is why we welcome the outcome of the Goma peace conference and have such high hopes of it. It could mean the end of armed conflict in the Kivu region, but whether it does will depend partly on us too.
It may, however, prove impossible to resolve this conflict without support from the international community and neighbouring countries. It is important for international support not to be limited to political declarations, but to focus first and foremost on providing appropriate financial, organisational and technical assistance.
on behalf of the PSE Group. - (DE) Mr President, according to the aid agencies, the situation in North Kivu is in some respects even worse than in Darfur. North Kivu is not in the spotlight, however, and no one in the international community is taking notice of what is happening there. Since the official peace agreement in 2002, Kabila's government has attempted to integrate the regional militia into a national army, so far without much success. The civilian population is still vulnerable to the impacts of the armed conflicts. Doctors Without Borders/Médecins Sans Frontières (MSF) highlights the difficulties facing relief workers in gaining access to the civilian population due to the continued fighting and says that malnutrition is another major threat to the population in North Kivu.
We therefore urge the Council and the Commission to provide aid immediately and to launch comprehensive medical assistance programmes for the civilian population in the eastern part of the Democratic Republic of Congo without delay. We also urge the Council and the Commission to ensure that the recent strengthening of the UN mission leads to substantial improvements in the security of the population.
on behalf of the IND/DEM Group. - (PL) Mr President, despite the agreement reached in Goma on improving security and development in Congo, human rights are still being violated in Kivu province. Three hundred thousand individuals have been forced to leave their homes due to rising violence since the end of 2006 alone. The violence affects women and children in particular. They become the victims of rape or are forced to join armed groups. To date, six million individuals have been displaced, and five million have died as a result of conflict and war fuelled by economic interest groups and supported by governments eager to benefit from the riches available there.
That is why what is needed is more than debates and resolutions in the European Parliament and humanitarian assistance to the inhabitants of Congo. The predatory exploitation of natural resources has to be stopped, together with the speculative activities of international businesses that are enriching themselves at the expense of the life and health of the region's inhabitants.
. - (NL) Mr President, we know that our words here will probably not get us much further forward. We can only hope that all parties will permanently adhere to the agreement made at the Goma Conference and that the madness which has already gripped North Kivu for too long can come to an end. According to the UN, since the start of the conflict 800 000 people have fled their homes. Thousands and thousands of women and young girls have become the victims of vicious rapes, and children are forced to take part in the fighting.
Furthermore, we must not forget that the members of the Nkunda militia are not the only ones responsible for massive cruelties. No, all parties, including the government soldiers, have systematically committed crimes against humanity. There are not many 'good guys' in North Kivu. Ultimately, therefore, the same number of culprits must be tried. They must answer for their atrocities. It is not only the responsibility of the International Court of Human Rights to pass judgment, it is primarily the responsibility of the Congolese leaders and of Joseph Kabila.
(PL) Mr President, as Mr Posselt has stated, large areas of the Congo are hell on earth. This has been exacerbated by certain entities not all of which are Congolese. I wish to draw attention to a situation I have seen for myself, namely the high numbers of children orphaned in the area as a result of the conflict. In my view the funding should go to missionaries to enable them to care for those children, especially the boys, so that they are not conscripted into the armies. Once the boys are conscripted they become incapable of anything except shooting and raping. Allow me to reiterate, Commissioner, that funds are needed to teach and care for those unfortunate individuals.
(CS) Commissioner, I appeal to the Commission here in Strasbourg to release funds reserved for crisis situations now and to start immediately reconstruction projects, notably with a wide-ranging programme of general medical support for civilians in North-Kivu.
The recent earthquake just worsened what already was a humanitarian disaster. All of us here also ask the Commission and the Council to initiate immediately an Africa-wide coalition to find a political solution to the conflict.
Member of the Commission. - Mr President, the Commission remains very concerned about the dire humanitarian situation in the Kivus, and North Kivu in particular, where the number of internally displaced people - currently exceeding 800 000 in North Kivu alone - has as much as doubled in the course of 2007, thus alarmingly increasing the vulnerability of the population already suffering hardship.
At the same time, we are aware of, and condemn, the severe human rights abuses - including recruitment of child soldiers and widespread sexual violence - taking place in the region.
Yet, in this context, it is important to remember that today's critical situation in North Kivu, while exacerbated by the fighting taking place in the second half of 2007, is a result of years of war in the region. The root causes of the Kivu conflict can be traced all the way to the Rwandan genocide at the beginning of the 1990s, while also bearing in mind that there are several local components - such as insufficient political representation of ethnic minorities, pillaging of natural resources and land tenure issues - that significantly contribute to the instability and insecurity in eastern Democratic Republic of Congo.
That is why the Commission welcomes the recent Goma Peace Conference and the following cease-fire as positive steps towards solving the enduring conflict in eastern Democratic Republic of Congo. The Conference restored President Kabila's credibility after the army's defeat against General Nkunda's troops at the end of 2007, and launched an inter-provincial dialogue process - something that the Commission has always advocated.
Moreover, along the lines of the commitments made by the Democratic Republic of Congo and Rwanda in their Nairobi Joint Communiqué in November 2007, the Goma Conference also re-emphasised the need to tackle the problem of the ex-FAR as a priority. At the same time, it was made clear that there is a need to address the root causes of the conflict, while restoring the State authority in the east.
That said, it should not be forgotten that nothing was definitively solved at Goma or Nairobi. Finding a permanent solution to the root causes of the Kivu crisis, and thus a sustainable restoration of peace in the region, will take time. Indeed, while complementing each other, the Nairobi Joint Communiqué and the Goma Conference represent an encouraging start - but only a start - of a difficult and lengthy process.
The main challenge ahead is now an effective implementation of the Nairobi and Goma commitments. It ought to be assured that all the concerned stakeholders stand by their commitments. The EU will continue to follow closely and participate actively in this process.
In this context, international action in support of the Congolese is very much needed. The Commission, together with the Member States, is ready to continue to play an important role in the Kivus. We have traditionally been one of the most important donors in the east, via our humanitarian assistance and our rehabilitation and capacity-building programmes. We are willing to further increase our support for the region, especially through European initiatives, as well as in close collaboration with the United Nations.
The debate is closed.